Case: 17-20445      Document: 00514498643         Page: 1    Date Filed: 06/04/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-20445                                FILED
                                  Summary Calendar                           June 4, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
BOB AHMADI, also known as Robert Kennedy,

                                                 Plaintiff-Appellant

v.

CHRIS POOL; MARY MAGGIE; DEBRA EMMITE; MELISSA RIGGS; NFN
LEWIS, Security; NFN KIM; LUCAS SHAW,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:15-CV-302


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Bob Ahmadi, also known as Robert Abraham Kennedy, Texas prisoner
# 624218, filed an action under 42 U.S.C. § 1983 alleging that various
defendants physically, sexually, and mentally abused him, denied him medical
care, and forcibly medicated him while he was detained at the Montgomery
County Mental Health Treatment Facility (Montgomery Facility) for



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20445      Document: 00514498643     Page: 2   Date Filed: 06/04/2018


                                   No. 17-20445

evaluation and treatment after initially being found incompetent to stand trial.
The district court granted the defendants’ motion for summary judgment and
dismissed the action as untimely and on other grounds that are not relevant
here.
        In this case, the applicable statute of limitations is the Texas limitation
period of two years for personal injury actions.       See Piotrowski v. City of
Houston, 237 F.3d 567, 576 (5th Cir. 2001).           The defendants submitted
uncontested summary judgment evidence showing that Ahmadi’s claims could
not have arisen after August 14, 2012, the date he was discharged from the
Montgomery Facility. The limitation period thus expired on August 14, 2014.
Ahmadi asserts, without support by competent summary judgment evidence,
that he filed the action in the Southern District of Texas in December 2013,
after which it was transferred to the Northern District of Texas. We need not
review this factual contention because it is raised for the first time on appeal.
See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991); cf. Leverette v.
Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999) (declining to consider
a new legal theory raised for the first time on appeal). Nonetheless, the records
establish that Ahmadi filed this action in the Northern District no sooner than
August 29, 2014, the date he purportedly signed it.           Claims against the
Montgomery Facility defendants were severed from unrelated claims and
transferred to the Southern District. In addition, Ahmadi has not shown
entitlement to equitable tolling based on his mental condition or for any other
reason. See Helton v. Clements, 832 F.2d 332, 336 (5th Cir. 1987).
        The action was properly dismissed as untimely.          The judgment is
AFFIRMED. Ahmadi’s motion to file attachments to his brief is GRANTED.




                                         2